***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        DAVID EICHLER v. HEALTHY MOM, LLC
                    (AC 43793)
                      Moll, Alexander and Bishop, Js.

                                  Syllabus

The plaintiff sought to recover damages for breach of contract, alleging that
   the defendant had failed to pay when a promissory note the parties had
   executed matured. The trial court rendered judgment for the defendant
   on its special defense of waiver. On the plaintiff’s appeal to this court,
   held that the judgment of the trial court was affirmed, and, as the issues
   raised in this appeal properly were resolved in the trial court’s thorough
   memorandum of decision, this court adopted the trial court’s well rea-
   soned decision as a proper statement of the facts, issues and applica-
   ble law.
             Argued April 15—officially released May 4, 2021

                            Procedural History

  Action to recover damages for breach of contract,
and for other relief, brought to the Superior Court in
the judicial district of New Haven and tried to the court,
Hon. Anthony V. Avallone, judge trial referee; judgment
for the defendant, from which the plaintiff appealed to
this court. Affirmed.
   Bruce L. Elstein, for the appellant (plaintiff).
   Michael T. Cretella, for the appellee (defendant).
                           Opinion

   PER CURIAM. The plaintiff, David Eichler, appeals
from the judgment of the trial court, rendered after a
court trial in favor of the defendant, Healthy Mom, LLC.
On appeal, the plaintiff claims, in essence, that the court
erred in (1) finding in favor of the defendant on its
special defense of waiver, and (2) determining that the
defendant had standing to assert rights under certain
extension agreements. We affirm the judgment of the
trial court.
  In April, 2018, the plaintiff commenced the present
action. In his one count complaint sounding in breach
of contract, the plaintiff alleged that the defendant had
(1) executed a promissory note, dated as of November
12, 2014, in favor of the plaintiff in the original principal
amount of $50,000 (note), (2) failed to pay the note
when it matured and owed the entire principal balance
plus interest, costs, and reasonable attorney’s fees, and
(3) failed to pay such sum upon demand. On July 12,
2018, the defendant filed an answer and special
defenses, which asserted waiver, the statute of frauds,
and failure to state a cause of action. On December 17,
2018, the plaintiff filed his reply to the special defenses.
   The matter was tried to the court on the basis of a
joint stipulation of facts dated July 19, 2019, appended
exhibits, and the submission of briefs. On November
18, 2019, the court issued a memorandum of decision
rendering judgment in favor of the defendant, finding
that it prevailed on its special defense of waiver. This
appeal followed.
   Our examination of the pleadings, the stipulation of
facts, and accompanying exhibits, as well as our consid-
eration of the briefs and arguments of the parties, per-
suade us that the judgment should be affirmed. The
issues raised in this appeal properly were resolved in
the court’s thorough and well reasoned memorandum
of decision, and we adopt it as a proper statement of the
relevant facts, issues, and applicable law. See Eichler
v. Healthy Mom, LLC, Superior Court, judicial district
of New Haven, Docket No. CV-XX-XXXXXXX-S (November
18, 2019) (reprinted at 204 Conn. App.        ,     A.3d
    ). It would serve no useful purpose to repeat the
discussion contained therein.
  The judgment is affirmed.